739 N.W.2d 869 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carrie Everett COTTRELL, Defendant-Appellant.
Docket No. 133383. COA No. 264991.
Supreme Court of Michigan.
October 24, 2007.
By order of June 29, 2007, the prosecuting attorney was directed, and defendant was invited, to submit supplemental briefs addressing two specified issues raised by the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals. On order of the Court, the supplemental briefs having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.